tcmemo_2007_266 united_states tax_court m kenneth creamer petitioner v commissioner of internal revenue respondent docket no 17116-06l filed date m kenneth creamer pro_se jennifer s mcginty for respondent memorandum opinion marvel judge this matter is before the court on respondent’s motion for summary_judgment and to impose a penalty under sec_6673 1all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure background this is an appeal from respondent’s determination upholding the proposed use of a levy to collect petitioner’s unpaid federal_income_tax liabilities for through and petitioner resided in endicott new york when the petition in this case was filed petitioner failed to file federal_income_tax returns for through and under sec_6020 respondent prepared a substitute for return for each of the above years on date respondent mailed petitioner a statutory_notice_of_deficiency for and on date respondent mailed petitioner a statutory_notice_of_deficiency for through in the notices of deficiency respondent determined petitioner was liable for income_tax deficiencies and additions to tax for through and petitioner failed to petition this court in response to the above-mentioned notices of deficiency on date respondent assessed the tax_liabilities additions to tax and interest for and on date respondent assessed the tax_liabilities additions to tax and interest for through and on date respondent assessed the tax_liabilities additions to tax and interest for respondent sent petitioner notice_and_demand with respect to each of the assessed and unpaid liabilities on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing for through and and on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing for respondent also issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 petitioner timely requested a hearing under sec_6330 regarding the proposed levy petitioner did not timely request a hearing under sec_6320 in response to respondent’s notice of lien filing respondent however offered petitioner an equivalent_hearing under sec_301_6320-1 proced admin regs with regard to the notice of tax_lien_filing on date appeals settlement officer michael smith settlement officer smith mailed petitioner a letter acknowledging receipt of petitioner’s request for a hearing under sec_6330 in the letter settlement officer smith scheduled a telephone conference with petitioner to discuss petitioner’ sec_2a taxpayer who makes an untimely request for a sec_6320 hearing is not entitled to a sec_6320 hearing but may nevertheless request an equivalent_hearing with appeals sec_301_6320-1 proced admin regs the equivalent_hearing generally follows appeals’ procedures for a sec_6320 hearing and appeals will consider the same issues it would have considered at a sec_6320 hearing on the same matter sec_301_6320-1 and q a-i1 proced admin regs rather than issue a notice_of_determination after an equivalent_hearing however appeals will issue a decision letter sec_301 i proced admin regs basis for requesting the hearing settlement officer smith also told petitioner that his arguments were frivolou sec_3 and warned him of the penalty under sec_6673 for instituting or maintaining proceedings primarily for delay or for taking positions that are frivolous and or groundless settlement officer smith further informed petitioner that petitioner could not challenge the underlying tax_liability at the sec_6330 hearing because he received statutory notices of deficiency for the years in dispute by letter dated date petitioner requested that the sec_6330 hearing occur by written correspondence and he assured settlement officer smith that he would provide all relevant information by date petitioner attached to his request a form 433-a collection information statement for wage earners and self-employed individuals but did not provide any information regarding his wages or employer petitioner failed to submit the requested information to settlement officer smith by date on date the appeals_office issued to petitioner a notice_of_determination 3for example in a rebuttal affidavit in response to the statutory notices of deficiency petitioner alleged that the law does not require him to file federal_income_tax returns and that he is not a taxpayer under the law in his request for a sec_6330 hearing petitioner also argued that his wage income is not taxable concerning collection action s under sec_6320 and or sustaining respondent’s proposed collection actions by letter dated date petitioner sent settlement officer smith a package of document sec_5 which included among other things statements of various frivolous arguments asserted by petitioner6 and copies of federal_income_tax returns for through and that showed zero income and zero tax_liability on date the petition in this case was filed the petition alleges respondent did not provide evidence that petitioner was engaged in employment or a trade_or_business as defined by the internal_revenue_code respondent failed to execute a valid substitute return under sec_6020 respondent does not have authority to execute a substitute for return and petitioner filed tax returns for each year at issue showing no tax_liability 4respondent also issued petitioner a decision letter concerning equivalent_hearing under sec_6320 and or ruling that respondent’s notice of lien may remain on file 5the record is unclear as to when respondent received petitioner’s documents 6petitioner asserted that his wages were not taxable_income because he was not engaged in employment or a trade_or_business as defined in the internal_revenue_code petitioner also challenged respondent’s authority to levy upon his property and to prepare substitutes for returns on date we issued petitioner a notice setting his case for trial during the court’s date buffalo new york trial session on date respondent filed his motion for summary_judgment and to impose a penalty under sec_6673 on date petitioner filed his response i summary_judgment discussion summary_judgment is a procedure designed to expedite litigation and avoid unnecessary time-consuming and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues presented if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of establishing that there is no genuine issue of material fact and factual inferences will be drawn in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 the nonmoving party however cannot rest upon the allegations or denials in his pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d dahlstrom v commissioner supra pincite ii sec_6330 sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if the person makes a request for a hearing a hearing shall be held before an impartial officer_or_employee of the internal_revenue_service office of appeals sec_6330 at the hearing a taxpayer may contest the existence and amount of the underlying tax_liability if the taxpayer did not receive a notice_of_deficiency for the tax in question or did not otherwise have an earlier opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following a hearing the appeals_office must make a determination whether the proposed levy action may proceed the appeals_office is required to take into consideration the verification presented by the secretary that the requirements of applicable law and administrative procedures have been met the relevant issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 the taxpayer may petition the tax_court for a review of the appeals office’s determination sec_6330 where the underlying tax_liability is properly at issue the court reviews any determination regarding the underlying tax_liability de novo sego v commissioner supra pincite the court reviews any other administrative determination regarding the proposed levy action for abuse_of_discretion id petitioner asserts in his response to respondent’s motion for summary_judgment that respondent does not have the authority under sec_6331 to levy on petitioner’s property because respondent’s authority to levy extends only to certain taxpayers petitioner’s argument is without merit in 359_us_108 the supreme court rejected a similar argument and held that sec_6331 authorizes the commissioner to levy on property and rights to property of all taxpayers 7specifically petitioner asserts respondent’s levy authority extends exclusively to any officer employee or elected official of the united_states the district of columbia or any agency_or_instrumentality of the united_states or the district of columbia petitioner’s only remaining arguments constitute challenges to the existence of his underlying tax_liabilities however petitioner received statutory notices of deficiency for through and petitioner admits receiving a statutory_notice_of_deficiency for through and he does not dispute receiving a statutory_notice_of_deficiency for consequently petitioner is prohibited by sec_6330 from disputing the existence of the underlying tax_liabilities for those years on this record we conclude that there is no genuine issue of material fact requiring a trial in this case and we hold that respondent is entitled to the entry of a decision sustaining the proposed levy as a matter of law iii sec_6673 penalty sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if it appears that the taxpayer instituted or maintained a proceeding primarily for delay or that the taxpayer’s position is frivolous or groundless sec_6673 applies to proceedings under sec_6330 115_tc_576 in proceedings under sec_6330 we have 8in addition to the arguments raised in his petition see supra p petitioner also asserts in his response to respondent’s motion for summary_judgment that he does not have a deficiency in tax as defined under the internal_revenue_code and that his wages are not subject_to federal_income_tax imposed the penalty on taxpayers who have raised frivolous and groundless arguments with respect to the legality of the federal tax laws see eg 118_tc_365 affd 329_f3d_1224 11th cir call v commissioner tcmemo_2005_289 affd without published opinion aftr 2d ustc par big_number 9th cir the record clearly establishes that the only arguments made by petitioner during the sec_6330 proceeding and before this court were frivolous and or groundless respondent warned petitioner of the sec_6673 penalty for instituting or maintaining proceedings primarily for delay or for taking positions that are frivolous and or groundless despite respondent’s warning petitioner continued to assert frivolous and groundless arguments during the sec_6330 proceeding and before this court petitioner’s conduct deserves appropriate sanction accordingly we shall require petitioner to pay to the united_states a penalty under sec_6673 of dollar_figure 9petitioner was criminally prosecuted and was convicted of tax_evasion in the u s district_court for the northern district of new york petitioner was sentenced to years in jail fined dollar_figure and ordered to pay all back taxes we have considered other arguments raised by petitioner and to the extent not specifically discussed herein we reject them as meritless to reflect the foregoing an appropriate order and decision will be entered
